Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarang Goel on 16 May 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 was replaced by:
--1.	A method for determining and communicating recirculation mode in a vehicle for improving cabin air quality in the vehicle, the method comprising acts of:
determining a number of occupants inside the vehicle;
capturing an image or video of traffic ahead of the vehicle;
analyzing the image or video of the traffic to detect a presence of vehicles;
determining traffic condition as a weighted sum of the sizes of the vehicles detected in the traffic;
acquiring a vehicle speed of the vehicle;
determining outside air acceptability state based on the traffic condition and the vehicle speed;
determining carbon dioxide (CO2) levels in a vehicle cabin space based on the number of occupants present;
determining a final recirculation mode based on the outside air acceptability state and the CO2 levels in the vehicle cabin space; and
communicating the final recirculation mode to a vehicle controller or at least one occupant of the occupants.--
	In claim 2 line 2, “the vehicle occupant” was deleted.
	In claim 2 line 3, “vehicle” was deleted.
	In claim 3 line 2, “the front camera of the” was replaced by --a front camera of a--
	In claim 3 line 3, “wind-shield” was replaced by --windshield--
	In claim 4 line 4, “this value” was replaced by --detected values from the pressure sensors--
	Claim 5 was replaced by:
	--5.	The method according to claim 1, wherein the act of capturing the image or video of the traffic ahead of the vehicle comprises of using a back camera of a smartphone mounted on a dashboard or a windshield of the vehicle that is capturing the image or video of the traffic ahead of the vehicle.-- 
Claim 6 was replaced by:
-- 6. 	The method according to claim 1, wherein the act of capturing the image or video of the traffic ahead of the vehicle comprises of using a camera or cameras of the vehicle that is capturing the image or video of the traffic ahead of the vehicle.--
Claim 7 was replaced by:
--7.	The method according to claim 1, wherein the act of capturing the image or video of the traffic ahead of the vehicle comprises of using a webcam mounted on a dashboard or a windshield of the vehicle that is capturing the image or video of the traffic ahead of the vehicle.--
Claim 8 was replaced by:
--8.	The method according to claim 1, wherein the act of analyzing the image or video of the traffic to detect the presence of vehicles comprises of a machine learning model employed real-time conducting an analysis of the image or the video.--
Claim 9 was replaced by:
--9.	The method according to claim 1, wherein the act of determining the traffic condition as the weighted sum of the sizes of the vehicles detected in the traffic comprises of assigning weights to the sizes of the vehicles, where the nearest vehicle is assigned the most weight and the farthest vehicle is assigned the least weight.--
In claim 10 line 3, “image” was replaced by --the image--
In claim 11 line 3, “the” was replaced by --a--
In claim 12 line 2-3, “controller of the vehicle acquiring the vehicle speed” was replaced by --vehicle controller--
In claim 13 line 2, “occupant” was replaced by --the at least one occupant--
In claim 14 line 2, “occupant” was replaced by --at least one occupant--
In claim 15 lines 3-4, “the screen of the smartphone app” was replaced by --a screen of the smartphone--
Claim 16 was replaced by:
--16.	A product comprising a non-transitory medium storing a smartphone app for determining and communicating recirculation mode in a vehicle for improving cabin air quality in the vehicle, where a smartphone is mounted to a dashboard or a windshield of the vehicle, where a back camera of the smartphone faces traffic ahead of the vehicle, wherein when executed by the smartphone, the smartphone app performing acts of:
acquiring a number of occupants inside the vehicle, wherein at least one occupant of the occupants manually enters the number of occupants into the smartphone app;
capturing an image or video of traffic ahead of the vehicle using the back camera of the smartphone;
analyzing the image or video of the traffic to detect a presence of vehicles;
determining traffic condition as a weighted sum of the sizes of the vehicles detected in the traffic;
acquiring a vehicle speed of the vehicle using a smartphone location feature;
determining outside air acceptability state based on the traffic condition and the vehicle speed;
determining carbon dioxide (CO2) levels in a vehicle cabin space based on the number of the occupants present;
determining a final recirculation mode based on the outside air acceptability state and the CO2 levels in the vehicle cabin space; and
communicating the final recirculation mode to a vehicle controller or at least one occupant of the occupants.--
In claim 17 line 2, “traffic” was replaced by --the traffic--
Claim 18 was replaced by:
--18.	The method according to claim 16, wherein the act of determining the traffic condition as the weighted sum of the sizes of the vehicles detected in the traffic comprises of assigning a weight of 1 to the size of the vehicle immediately ahead of the vehicle that is capturing the image or video of the traffic.--
In claim 19 line 2, “occupant” was replaced by --the at least one occupant--
Claim 20 was replaced by:
--20.	A controller for determining and communicating recirculation mode in a vehicle for improving cabin air quality in the vehicle, the controller is configured to perform acts of:
determining a number of occupants inside the vehicle;
capturing an image or video of traffic ahead of the vehicle;
analyzing the image or video of the traffic to detect a presence of vehicles;
determining traffic condition as a weighted sum of the sizes of the vehicles detected in the traffic;
acquiring a vehicle speed of the vehicle;
determining outside air acceptability state based on the traffic condition and the vehicle speed;
determining carbon dioxide (CO2) levels in a vehicle cabin space based on the number of occupants present;
determining a final recirculation mode based on the outside air acceptability state and the CO2 levels in the vehicle cabin space; and
communicating the final recirculation mode to the vehicle or at least one occupant of the occupants.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitations of controller or the product or the method steps are assembled are novel, and the limitations of independent claims cannot be met without impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762